Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-27 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 24-27 recites the limitation “reduction to the deductible is at least [***] in July 11, 2003 dollars, adjusted by the Consumer Price Index.”  The specification provides support regarding the limitation, but it fails to guide the Examiner on coming up with a way to do this calculation given the information in the specification.  Examiner states that the specification does not provide enough information such that one of ordinary skill in the art could compute the adjusted dollars. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 19 recite the limitation “a process for physically transforming a person into a healthier person,” or “a process for making a person healthier.”  The term "healthier" is a relative term which renders the claim indefinite.  The term "healthier" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-27).  Accordingly, claims 1-27 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 12, 15, and 19 includes limitations that recite at least one abstract idea.


Claim 1:
A process for physically transforming a person into a healthier person, the process comprising:
(a) covering the person under a health benefit plan having a predetermined deductible;
(b) drawing blood from the person;
(c) testing the blood to determine whether the person is within at least two wellness categories;
(d) for each of said wellness categories the person is determined to be within, providing a credit offset for the predetermined deductible, wherein at least two of the credits each individually constitute at least 10% of the total available credit;
(e) repeating at least steps (b) through (d).
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because covering a person under a health benefit plan and adjusting deductible based on wellness categories are fundamental economic principles or practices, including insurance.  For instance, an employee determined to live a health lifestyle could have deductible from insurance adjusted.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of the credit offset based on the wellness categories a person belongs to can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
Claim 12:
A process for making a person healthier, the process comprising:
additionally covering a person covered under a primary group health benefit plan under a supplemental group health benefit plan having a predetermined deductible;
(b) ascertaining the person's height;
(c) measuring the person's blood pressure and determining whether they belong to a blood pressure wellness category;
(d) ascertaining the person's weight and determining whether they belong to a weight-related wellness category;
(e) for each of the employees determined to be within a blood pressure wellness category, providing a first credit;
(f) for each of the employees determined to be within a weight-related wellness category, providing a second credit;
(g) reducing the predetermined deductible by the amount of each of the credits provided in steps (e) and (f);
(h) repeating at least steps (c) through (g).
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because covering a person under a health benefit plan and adjusting deductible based on height or weight analysis are fundamental economic principles or practices, including insurance.  For instance, an employee determined to have a healthy lifestyle could have deductible from insurance adjusted.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of the deductible based on the wellness categories a person belongs to can all be performed in the human mind using mathematical concepts. 
Accordingly, the claim recites at least one abstract idea.
Claim 15:
A process for causing a set of employees to have statistically less and smaller healthcare related claims, the process comprising:
(a) covering the set of employees already covered under a primary group health benefit plan with a supplemental group health benefit plan having a predetermined deductible;
(b) drawing blood from each of the employees in the set; 
(c) testing the blood to determine which employees belong to at least three wellness categories;
(d) for each of the wellness categories a given employee is determined to be within, providing a credit that reduces the predetermined deductible, wherein at least three of the credits each individually constitute at least 10% of the total available credit;
(e) repeating at least steps (b) through (d) and adjusting the credit available if there are changes in the results as to said at least three wellness categories.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because covering a person under a health benefit plan and adjusting deductible based on wellness categories are fundamental economic principles or practices, including insurance.  For instance, an employee determined to live a health lifestyle could have deductible from insurance adjusted.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of the credit offset based on the wellness categories a person belongs to can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.

Claim 19:
A process for making a person healthier, comprising the steps of:
(a) covering the person also covered under a primary health benefit plan under a supplemental health benefit plan having a predetermined deductible, the predetermined deductible being variable by a reduction of at least $200 for each of a predetermined set of wellness categories to which the person is determined to belong;
(b) testing the person to determine whether they belong to at least three of the wellness categories belonging to the predetermined set of wellness categories, and providing a step-wise reduction to the predetermined deductible for each category met.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because covering a person under a health benefit plan and adjusting deductible based on wellness categories are fundamental economic principles or practices, including insurance.  For instance, an employee determined to live a health lifestyle could have deductible from insurance adjusted.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of the credit offset based on the wellness categories a person belongs to can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a

merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A process for physically transforming a person into a healthier person, the process comprising:
(a) covering the person under a health benefit plan having a predetermined deductible;
(b) drawing blood from the person (extra-solution activity, see MPEP 2106.05(g));
(c) testing the blood (extra-solution activity, see MPEP 2106.05(g)) to determine whether the person is within at least two wellness categories;
(d) for each of said wellness categories the person is determined to be within, providing a credit offset for the predetermined deductible, wherein at least two of the credits each individually constitute at least 10% of the total available credit;
(e) repeating at least steps (b) through (d).
Claim 12:
A process for making a person healthier, the process comprising:
(a) additionally covering a person covered under a primary group health benefit plan under a supplemental group health benefit plan having a predetermined deductible;
ascertaining the person's height;
(c) measuring the person's blood pressure (extra-solution activity, see MPEP 2106.05(g)) and determining whether they belong to a blood pressure wellness category;
(d) ascertaining the person's weight and determining whether they belong to a weight-related wellness category;
(e) for each of the employees determined to be within a blood pressure wellness category, providing a first credit;
(f) for each of the employees determined to be within a weight-related wellness category, providing a second credit;
(g) reducing the predetermined deductible by the amount of each of the credits provided in steps (e) and (f);
(h) repeating at least steps (c) through (g).
Claim 15:
A process for causing a set of employees to have statistically less and smaller healthcare related claims, the process comprising:
(a) covering the set of employees already covered under a primary group health benefit plan with a supplemental group health benefit plan having a predetermined deductible;
(b) drawing blood from each of the employees in the set (extra-solution activity, see MPEP 2106.05(g)); 
(c) testing the blood (extra-solution activity, see MPEP 2106.05(g)) to determine which employees belong to at least three wellness categories;
for each of the wellness categories a given employee is determined to be within, providing a credit that reduces the predetermined deductible, wherein at least three of the credits each individually constitute at least 10% of the total available credit;
(e) repeating at least steps (b) through (d) and adjusting the credit available if there are changes in the results as to said at least three wellness categories.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:

Claim 3: The claim recites further definition of the amount for the credits, which is an abstract idea of a mathematical concept and method of organizing human activity, such as insurance.
Claim 4: The claim recites determination of a third wellness category and associated credit, which is an abstract idea of a mathematical concept and method of organizing human activity, such as insurance.
Claims 5, 6, 13-14, and 22: These claims recite repetition of steps, which is an abstract idea since the steps in claim 1 shows the concept of abstract idea.  
Claim 7: the claim further defines the benefit plan and to be provided to more than one employee, which is an abstract idea of further defining the original abstract idea of insurance.
Claims 8, 9, and 17: The claims recite the step to determine further wellness categories of the employee based on tested blood, which is a mental process since it merely analyzes data given and using knowledge to group it in a wellness category.
Claims 10, 11, and 21: The claims specify measuring weight and height which is adding insignificant extra-solution activity to the judicial exception and using the information to determine wellness categories is a mental process.
Claims 16, 18, and 23: The claim recites the amount of credits, which further defines something that was originally an abstract idea, mental process. 
Claim 20: The claim recites drawing and testing the blood, which is insignificant extra-solution activity since the claims merely gathers data.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which claims 2-4, 8-11, 16-18, 20-21, 23-27, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-4, 16-18, 23-27, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8-11, 17, 20-21, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-27
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Allowable Subject Matter
Examiner states that claims 1-27 have been considered allowable over prior art from the patent board decision dated 8/3/2015 in parent application 13/031,645.  The closest prior art of record are as follows:
Jacobson – U.S. Publication No. 2011/0208544 – Teaches an insurance program that provides premiums deposited into an escrow account based on health of the patient, but fails to teach providing a credit offset for the deductible when the person is within more than one wellness category.
 Slutzky et al. – U.S. Publication No. 2008/0255979 – Teaches a system for enrolling employees within a wellness program and providing payroll incentives based on 
Gupta – U.S. Publication No. 2003/0009355 – Teaches a system that provides health rewards, such as cash for reaching certain milestones in health, but fails to teach providing a credit offset for the deductible when the person is within more than one wellness category.
Minturn – U.S. Patent No. 5,692,501 – Teaches providing a risk score to a patient based on wellness and determine incentives of adjusting premiums and deductibles, but fails to teach the specificity regarding a credit offset for the predetermined deductible.  The court agreed that it does not teach this limitation in Board Decision dated 8/3/2015 in application 13/031,645.
Strunk, Bradley C, et al., “Tracking Health Care Costs,” Health Affairs 15.3: 140-149. The People to People Health Foundations, Inc., Project HOPE. (Fall 1996). – Teaches simulating adjustments to deductibles based on trend data from providers, but fails to teach providing a credit offset for the deductible when the person is within more than one wellness category.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626